Title: To George Washington from Major General Benjamin Lincoln, 4 March 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My Dear General,
            Chas Town [S.C.] March 4th 1780.
          
          Sir Harry seems to be collecting his force on James Island, and is there throwing up some works—one among the ruins of Fort Johnson, another a little to the westward of it—it is said that he is also throwing up a Bomb-battery opposite the Town; drawing his principal force to this Island, hawling his Gallies, and other armed vessels, of small draught of water, near the mouth of Wappoo, collecting a number of boats there, indicate that an attempt on the southerly part of the Town by boats will be made—It is pretty evident that he means to introduce his ships into the Harbour, which I find he may effect with more safety than I once supposed he could, for Our frigates, which it was thought could lye before the Bar, so as to command the entrance of it, appear to draw too much water for this purpose, and cannot anchor wt. safety nearer to it than three miles, and there they are liable to be annoyed from the shore, and the channel is so narrow that they cannot anchor in line of Battle—it is the opinion of all the Captains of the ships that they can render more essential services by lying abreast and acting in conjunction with Fort Moultrie than by taking any other post.
          General Hogan’s arrival last night gives great happiness and spirit to the Garrison, for we were before, and are now much too weak—we have but very little support from the Country Militia of this State—there are but about two hundred of them in Town, and it will be with difficulty that they will be brought into it—notwithstanding the exertions of the executive the spirit with which they are conducting themselves Your Excellency will

learn by the enclosed Proclamation—The southern part of the State is exposed to the immediate incursions of the enemy, and to the depredations of the Tories—This at present keeps a number of men in that part in arms, to protect their families and property which they say cannot be removed—in the middle part of the Country most of the inhabitants are disaffected, and a few days since were in arms, and killed a number of People—this forbids any troops being drawn from that part of the Country. force must be sent into it—the frontiers of the State are obliged to arm to restrain the savages, and for the defence of themselves and the upper part of Georgia—the eastern shore are left for the defence of Georgetown and the sea-coast.
          Governor Caswell has in the most pointed terms ordered on the whole of the late draughts of three thousand; about one third of them are arrived, and he has directed two thousand more to embody near the bounds of the Northerly part of this Sta⟨te⟩ to act in either State as circumstances may require—I was in hopes General Scott would have been here before now—but I cannot learn that he has yet left Petersburgh.
          Our Works are constantly going on, and matters every day grow better—the people are recovering their Spirits, and have now high expectations. I have the honor to be, My Dear General, with the highest respect, Your Excellency’s most obedt Servt
          
            B: Lincoln
          
        